                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

OLIVIA MCMULLEN                                                                     PLAINTIFF


v.                                    Case No. 6:18-cv-6126


CODY BETHELL, in his
individual and official capacity;
and SHERIFF JASON WATSON,
in his individual and official capacity                                         DEFENDANTS

                                          JUDGMENT
       Pursuant to the reasons set forth in the Memorandum Opinion in this case of even date, the

Court finds that the Clark County Defendants’ Motion for Summary Judgment (ECF No. 23)

should be and is hereby GRANTED. Accordingly, all of Plaintiff’s claims are DISMISSED

WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 27th day of November, 2019.

                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge
